NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 11-1690
                                    _____________

                                       MFS INC,
                                            Appellant

                                           v.

                   THOMAS A. DILAZARO; SEAN L. ROBBINS;
                    MARK WEJKSZNER; MICHAEL BEDRIN
                               _____________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 5-08-cv-02508)
                       District Judge: Honorable Joel H. Slomsky
                                    _____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 January 12, 2012

        Before: McKEE, Chief Judge, FUENTES and JORDAN, Circuit Judges

                            (Opinion Filed: April 26, 2012)
                                   _____________

                              OPINION OF THE COURT
                                  _____________

McKEE, Chief Judge.

      Mineral Fiber Services, Inc. (“MFS”) brought this civil rights action pursuant to

42 U.S.C. § 1983, alleging that three employees of the Pennsylvania Department of

Environmental Protection (“PaDEP”) and the government attorney assigned to the
PaDEP (collectively “PaDEP officials”), violated its rights under the First and Fourteenth

Amendments of the United States Constitution. Specifically, MFS claimed a violation of

its right to petition the government for redress of grievances without retaliation as well as

violations of its rights to substantive and procedural due process and to equal treatment

under the law. In addition, MFS brought a state law claim of tortious interference with

prospective contractual relations. After MFS won a jury verdict, the PaDEP officials

moved pursuant to Fed. R. Civ. P. 50(b) and 59 for judgment as a matter of law or,

alternatively a new trial. The District Court granted the post-trial motion for judgment as

a matter of law and this appeal followed. We will affirm.

                                              I.

       Because we write primarily for the benefit of the parties, we assume familiarity

with the facts.

                                              II.

       We exercise plenary review of the District Court‟s grant of judgment as a matter

of law. Pitts v. Delaware, 646 F.3d 151, 155 (3d Cir. 2011). We review the record

evidence in the light most favorable to MFS, as the verdict winner, and draw all

reasonable inferences in its favor. Id. A court should grant judgment as a matter of law

“sparingly.” Id. (citation omitted). Thus, “only if the record is „critically deficient of the

minimum quantum of evidence‟ upon which a jury could reasonably base its verdict will

we affirm a court‟s grant of judgment as a matter of law. Id. (citation omitted). After

carefully reviewing the record and the submissions of the parties here, we find no basis

for disturbing the District Court‟s ruling. The District Court explained that ruling in a

                                              2
comprehensive opinion that was as well-reasoned as it was thorough. Since we can add

little to the District Court‟s discussion, we will affirm the ruling of the District Court

substantially for the reasons set forth in the District Court‟s opinion.

       Moreover, since, as the District Court explained, there is no constitutional

violation, we need not address any issues of qualified immunity.




                                               3